{¶ 25} I concur in Judge Farmer's opinion as it pertains to appellant's third assignment of error. Appellant's third assignment of error raises the issue of whether attempted murder and felonious assault are crimes of similar import.
 {¶ 26} Although the majority affirms the sentence rendered by the trial court, in accordance with State v. Myers, (Jan. 14, 2002), Perry App. No. 01 CA 5, 2002 WL 54753, Judge Farmer notes that he does not agree with the result in the Myers
decision.
 {¶ 27} I write separately to indicate that I agree with theMyers decision and its conclusion that the elements of attempted murder and felonious assault do not meet the requirements of State v. Rance, (1999), 85 Ohio St. 3d 632,710 N.E.2d 699, and therefore are not allied offenses of similar import.
 {¶ 28} I also reached the same conclusion in State v.Morris, Guernsey App. No. 03 CA 29, 2004-Ohio-6988, 2004 WL 2955226. Accordingly, I agree that the trial court did not err in ordering consecutive sentences for attempted murder and felonious assault.